Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities claim 12 depends on canceled claim 11:   Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura [US Pub# 2015/0040701] in view of Tonogai [US Pat # 5,092,685] in further view of Kakei [US 2007/0201778].

Regarding Claims 9-15 Shimomura discloses a linear module comprising: a base plate (13);

plate (13);
a carrier block (2) including a hollow part surrounding a portion of the screw (3); a pair carrier block rail (22a, 22a) disposed on one side of the carrier block (2) and arranged in the longitudinal direction of the base plate (13) and having a carrier block rail groove;
a pair of long rails (12a, 12a) disposed on the base plate (13) and arranged in the longitudinal direction of the base plate and having a long rail groove ( see fig 3, the base plate has rail guide where the block is disposed); and a roller guide (the cavity formed by the long rail and the block rail where rollers 5 are disposed) disposed in the carrier block rail groove and the long rail groove and between the carrier block rail and the long rail and to reduce the frictional force between the carrier block rail and the long rail when the carrier block moves in the longitudinal direction of the base plate,
a first roller assembly ( the roller assembly including the rollers 5 on left side) disposed on a first of the pair of sidewall surfaces of the roller guide cage and rotating along a first side of the carrier block rail groove and a first side of the long rail groove ( see fig 4); and
and a second roller assembly (The roller assembly that includes roller 5 on the right side) rotating along the other side of the carrier block rail groove and the other side of the long rail groove (see fig 5),  the roller guide includes a roller (5, see fig 5) rotating along one side of the carrier block rail (22a) and a roller rotating along one side of the long rail (12a).
the roller guide includes a first roller assembly (the plurality of rollers 5, see fig 5) rotating along one side of the carrier block rail groove and one side of the long rail groove, wherein the roller  (5) is in the shape of a cylinder, a ball or a needle. 

Shimomura does not explicitly disclose wherein the roller guide comprises:
a roller guide cage comprising a bottom surface and a pair of sidewall surfaces facing each other and disposed perpendicular to the bottom surface;
However Tonogai shows a roller guide comprises a roller guide cage (16) a roller guide cage comprising a bottom surface ( see fig 1, 16b) and a pair of sidewall surfaces facing each other and disposed perpendicular to the bottom surface;
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the roller assembly taught in Shimomura reference with roller cage or retainer to retain the rolling element and prevent rollers from displacement. 
Shimomura does not explicitly disclose the roller guide includes a supplemental material to prevent slipping of the roller guide along the carrier block rail or the long rail. The supplemental material to prevent slipping of the roller guide includes at least one of toothed wheels and the carrier block rail or the long rail includes the grooves corresponding to the teeth of the toothed wheel. However Kakei teaches the roller guide includes a supplemental material (20, see fig 1) to prevent slipping of the roller guide along the carrier block rail (2) or the long rail (1). The supplemental material (20) to prevent slipping of the roller guide includes at least one of toothed wheels (4) and the carrier block rail or the long rail includes the grooves (6) corresponding to the teeth of the toothed wheel.
. 
Response to Arguments
Applicant’s arguments with respect to claims 9-10, 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    PNG
    media_image1.png
    899
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    912
    610
    media_image3.png
    Greyscale



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658